Citation Nr: 1812335	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy.

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Whether new and material evidence has been received to reopen a claim for service connection for essential hypertension.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a refractive error.

7.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicide agents.

9.  Entitlement to service connection for renal dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service for October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2013 rating decision, the agency of original jurisdiction (AOJ) granted service connection for right upper extremity peripheral neuropathy, left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy.  Initial ratings were assigned for each disability.  As this decision represents a full grant of the benefits sought with respect to these claims for service connection, such issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).
 
In addition, the AOJ partially granted the Veteran's claim for an increased rating for left upper extremity peripheral neuropathy and assigned a rating of 20 percent, effective October 27, 2009, in the July 2013 rating decision.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   The Veteran's diabetes mellitus, type II required a restricted diet, the use of insulin and the use of oral medication, but did not require the regulation of activities. 

2.  The Veteran is right hand dominant.

3.  The Veteran's left upper extremity peripheral neuropathy is manifested as decreased sensation and decreased reflexes with subjective complaints of constant numbness and tingling.

4.  The Veteran's erectile dysfunction is manifested by loss of erectile power without a deformity of the penis.

5.  In a final decision issued in February 2008, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for essential hypertension.

6.  Evidence added to the record since the last final denial in February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for essential hypertension.

7.  In a final decision issued in February 2008, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for a refractive error.

8.  Evidence added to the record since the last final denial in February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for refractive error.

9.  In a final decision decided in February 2008 the RO denied the Veteran's claim for service connection for PTSD.

10.  Evidence added to the record since the last final denial in February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

11.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of coronary artery disease, or persistent or recurrent symptoms of such a disorder. 

12.  Renal dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by his service-connected diabetes mellitus.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).  

2.  The criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2017). 

3.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2017).

4.  The February 2008 rating decision that denied the Veteran's petition to reopen claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  The February 2008 rating decision that denied the Veteran's petition to reopen claim of entitlement to service connection for a refractive error is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a refractive error.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

8.  The February 2008 decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R.          §§ 3.104, 20.302, 20.1103 (2017). 

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R.       § 3.156(a) (2017). 

10.  Coronary artery disease was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

11.  The criteria for service connection for renal dysfunction, to include as due to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 
In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the Veteran underwent VA examinations to determine the nature and etiology of his claimed coronary artery disease and renal dysfunction.

The Veteran was also afforded multiple VA examinations in conjunction with the claims for an increased rating on appeal, including VA examinations conducted in December 2009 and January 2013, to determine the severity of his diabetes mellitus, left upper extremity peripheral neuropathy, and erectile dysfunction.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott, supra.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus, left upper extremity peripheral neuropathy and erectile dysfunction as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his diabetes mellitus, left upper extremity peripheral neuropathy has worsened in severity since the VA examination.  Rather, they argue that the evidence reveals that the Veteran's diabetes mellitus, left upper extremity peripheral neuropathy and erectile dysfunction has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary. 

The Veteran was not examined in conjunction with his petitions to reopen a claim for service connection for hypertension, a refractive error and PTSD.  However, as explained below, the Veteran has not submitted new and material evidence sufficient to reopen those claims and, therefore, a VA examination with medical opinion is not required with respect to these claims.  38 C.F.R. § 3.159 (c)(4)(iii). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating.

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

The Veteran contends that a higher rating is warranted for his service-connected diabetes mellitus.  No specific argument has been provided.

The evidence of record shows that the Veteran's diabetes mellitus requires the use of insulin and oral medications.  A January 2013 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) report indicates that the Veteran had been prescribed an oral hypoglycemic agent and an insulin injection one time a day.  The record fails to show that the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code.  The Veteran reported that his exercise routine consisted of walking for at least 15 minutes five times a week in a December 2009 VA examination report.  The December 2009 VA examiner found that the Veteran was not restricted in his ability to perform strenuous activities while a January 2013 VA examiner found that the Veteran did not require the regulation of activities as part of the medical management of diabetes mellitus.  Therefore, as the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities, the Board finds that it does not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.   As the criteria for the next higher, 40 percent rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met. 

C.  Left Upper Extremity Peripheral Neuropathy

The Veteran's left upper extremity peripheral neuropathy is rated by analogy under the Diagnostic Codes for an unlisted nerve disability and paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.   When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.          §§ 4.20, 4.27. 

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve, as well as neuritis and neuralgia of those nerves.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phlanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances. Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively. 38 C.F.R. § 4.124a.  As the evidence of record, to include VA examinations, reflect that the Veteran is right hand dominant, the ratings referable to the minor arm are for consideration for such side. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.          § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran contends that a higher rating is warranted for his left upper extremity peripheral neuropathy.  In a January 2013 VA nerves examination report, the Veteran reported constant numbness and a tingling sensation in his extremities.

The Board finds that the Veteran is not entitled to a rating greater than 20 percent for left upper extremity peripheral neuropathy at any point during the appeal period.
A January 2013 VA examination report found that the Veteran had mild paresthesias and/or dysesthesias and mild numbness in the left upper extremity without constant pain or intermittent pain.  Muscle strength was found to be "4/4" for elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch in the left upper extremity while deep tendon reflexes were found to be "1+" in the biceps, triceps and brachioradialis in the January 2013 VA examination.  A February 2010 VA examination report found deep tendon reflexes to be "2+" for biceps, triceps, brachioradialis and finger jerk.  Light touch was found to be decreased in the shoulder area, inner/outer forearm and hand/fingers with position sense and vibration sensation were found to be normal in January 2013.  The January 2013 examination was negative for muscle atrophy, tropic changes or complete paralysis of the median nerve.  A rating in excess of 20 is therefore not warranted as muscle atrophy, the loss of reflexes, constant pain and/or complete paralysis were not found on examination or alleged by the Veteran.  38 C.F.R.        § 4.124a, Diagnostic Code 8515. 

D.  Erectile Dysfunction

The Veteran's erectile dysfunction is rated by analogy under the diagnostic codes for an unlisted genitourinary condition and a penile deformity with loss of erectile power.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

The Veteran generally asserts that a higher rating is warranted for his erectile dysfunction.  Specific argument in support of this appeal has not been provided.  The Veteran's wife indicated that the Veteran was sometimes unable to perform sexually even with medication in an April 2010 submission.

The Board finds that the Veteran is not entitled to a compensable rating for erectile dysfunction at any point during the appeal period.  Although the Veteran reported erectile dysfunction and that vaginal penetration was not possible, his penis was found to be normal in the January 2013 VA examination report.  The clinical evidence does not establish, and the Veteran has not alleged, a penile deformity.

In addition, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  As such, in addition to the fact that he simply does not meet the criteria for the 20 percent rating under Diagnostic Code 7522, to compensate him for erectile dysfunction, alone, under Diagnostic Code 7522 would be akin to impermissible pyramiding.  See 38 C.F.R. § 4.14 

E.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II, left upper extremity peripheral neuropathy and erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating for such disability is not warranted. 

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms as well as his wife's observations regarding his symptoms, which each is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of an increased rating for diabetes mellitus, type II, left upper extremity peripheral neuropathy and erectile dysfunction pursuant to any applicable criteria at any point pertinent to this appeal. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
IV. Petitions to Reopen and Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as cardiovascular renal disease are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   Ischemic heart disease is a condition for which presumptive service connection is warranted due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R.                 § 3.310(b). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Hypertension

The Veteran first claimed entitlement to service connection for hypertension in March 2004 and a October 2004 rating decision denied this claim.  Evidence of record at the time of the October 2004 rating decision includes the Veteran's service treatment records and a May 2004 VA examination report.  The RO found that there was no record of him being treated for arterial hypertension during service and that the Veteran was diagnosed with arterial hypertension on around 2002, as shown on a VA hypertension examination, 33 years after service separation.  The RO further found that service connection for arterial hypertension as secondary to diabetes mellitus was denied due to the examiner's expert opinion.  The RO noted that the examiner's opinion found that the Veteran's essential hypertension was not likely secondary to his service connected diabetes mellitus as his arterial hypertension was diagnosed prior to his diabetes mellitus and there was no evidence of proteinuria as a manifestation of diabetic nephropathy which related diabetes mellitus and hypertension.  Consequently, the RO determined that arterial hypertension was not related to diabetes mellitus.

In October 2004, the Veteran was advised of the decision and his appellate rights. 
However, no further communication regarding his claim of entitlement to service connection was received until September 2007, when VA received his application to reopen such claim.  Therefore, the October 2004 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the October 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c). 

The Veteran filed a petition to reopen a claim for service connection for hypertension in September 2007 and a February 2008 rating decision.  Evidence of record at the time of the February 2008 rating decision includes the Veteran's service treatment records, a December 2007 VA examination report and VA treatment notes dated through December 2007.  The RO found that the newly received evidence did not constitute new and material evidence as it did not related to an unestablished fact necessary to substantiate the claim and did not raise the possibility of substantiating the claim.  The RO further found that evidence of a recent diagnosed condition or the current status of a disability for which service connection had been previously denied was not considered new and material evidence.  In addition, the RO found that there was still no evidence that essential hypertension was incurred in or caused by service or within any applicable presumptive period.  Consequently, the RO determined that entitlement to service connection for the condition at issue could not be established by the evidence of record.

In February 2008, the Veteran was advised of the decision and his appellate rights. 
However, no further communication regarding his claim of entitlement to service connection was received until October 2009, when VA received his application to reopen such claim.  Therefore, the February 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the February 2008 rating decision.  See also Bond, supra; Roebuck , supra; Muehl, supra. 

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c). 

In this regard, the Board again notes that the Veteran's claim for service connection was previously denied as the record did not establish that his hypertension was incurred in or was caused by service and/or a service connected disability and there was no evidence of this condition within the one year presumptive period following service.  The newly received evidence likewise fails to demonstrate such a relationship.

Evidence received since the February 2008 rating decision consists of VA treatment records dated through June 2015 and an October 2009 opinion from Dr. C.M.  The VA and private clinical records showed ongoing complaints and treatment for hypertension; however, no etiology opinion was contained in the records.  An October 2009 opinion from Dr. C.M. reflected a diagnosis of hypertension.

Additionally, while the Veteran has submitted additional statements regarding his hypertension during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the February 2008 rating decision.  Specifically, he simply continues to contend that his hypertension is related to service and/or his service-connected diabetes mellitus.

Therefore, the Board finds that the evidence received since the February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

C.  Refractive Error

The Veteran first claimed entitlement to service connection for vision in September 2007 and a February 2008 rating decision denied this claim.  Evidence of record at the time of the February 2008 rating decision includes the Veteran's service treatment records, VA treatment records dated through December 2007 and a December 2007 VA examination report.  The RO found that the Veteran's service treatment records are completely silent as to complaints, diagnoses or treatment for visual problems and his bilateral distant and near vision was 20/20 at separation examination.  The RO noted that an August 2007 VA treatment note had revealed a refractive error with no active retinal diabetic changes.  Consequently, the RO determined that a reasonable basis for granting the claim could not be identified and that service connection could not be established by the evidence of record.

In February 2008, the Veteran was advised of the decision and his appellate rights. 
However, no further communication regarding his claim of entitlement to service connection was received until October 2009, when VA received his application to reopen such claim.  Therefore, the February 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the February 2008 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c). 

In this regard, the Board again notes that the Veteran's claim for service connection was previously denied as the record did not establish that his refractive error was not related to his service and/or a service connected disability.  The newly received evidence likewise fails to demonstrate such a relationship.

Evidence received since the February 2008 rating decision consists of VA treatment records dated through June 2015, an October 2009 opinion from Dr. C.M. and a December 2009 VA eye examination.  The VA and private clinical records showed ongoing complaints and treatment for a variety of conditions; however, no etiology opinion was contained in the records.  An October 2009 opinion from Dr. C.M. reflected a diagnosis of diabetic retinopathy.  A December 2009 VA eye examination report reflected diagnoses of a refractive error, a right eye nasal pterygium, bilateral senile cataracts and hypertensive retinopathy Grade 1.  The December 2009 VA examiner found that there was no diabetic retinopathy observed and that the Veteran's loss of vision was caused or a result of his refractive error and that it was not caused by or a result of his diabetes mellitus.

Additionally, while the Veteran has submitted additional statements regarding his hypertension during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the February 2008 rating decision.  Specifically, he simply continues to contend that his refractive error is related to service and/or his service-connected diabetes mellitus.

Therefore, the Board finds that the evidence received since the February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

D.  PTSD

The Veteran first claimed entitlement to service connection for PTSD in September 2007 and a February 2008 rating decision denied this claim.  Evidence of record at the time of the February 2008 rating decision includes the Veteran's service treatment records, VA treatment records dated through December 2007 and a January 2008 VA examination report.  The RO noted that the Veteran had served in Vietnam and that the January 2008 VA examiner had found that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a stress or a diagnosis of PTSD.  Consequently, the RO found that service connection could not be established by the evidence of record.

In February 2008, the Veteran was advised of the decision and his appellate rights. 
However, no further communication regarding his claim of entitlement to service connection was received until October 2009, when VA received his application to reopen such claim.  Therefore, the February 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the February 2008 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c). 

In this regard, the Board again notes that the Veteran's claim for service connection was previously denied as the record did not establish that he did not meet the DSM-IV criteria for a stress or a diagnosis of PTSD  The newly received evidence likewise fails to demonstrate such a diagnosis.

Evidence received since the February 2008 rating decision consists of VA treatment records dated through June 2015, an October 2009 opinion from Dr. C.M., a December 2009 VA PTSD examination report, a January 2013 VA PTSD examination report and an April 2010 statement from the Veteran's wife.  The VA and private clinical records showed ongoing complaints and treatment for a variety of conditions.  An October 2009 opinion from Dr. C.M. reflected a diagnosis of PTSD.  A December 2009 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and that his memory problems were most probably caused by benign senescent forgetfulness that was age-related and not pathological.  Similarly, a January 2013 VA psychologist found that the Veteran did not have a mental health disorder that conformed with the DSM-IV criteria.  The Veteran's wife described his mental health symptoms in an April 2010 submission.

Additionally, while the Veteran has submitted additional statements regarding his hypertension during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the February 2008 rating decision.  Specifically, he simply continues to contend that he has PTSD that is related to service.

Therefore, the Board finds that the evidence received since the February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

E.  Coronary Artery Disease

The Veteran generally contends that presumptive service connection is warranted for his coronary artery disease based on his in-service exposure to herbicides.  The Board notes that the Veteran did serve in Vietnam.
However, the probative evidence of record fails to demonstrate a current diagnosis of coronary artery disease.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  A July 2011 VA Ischemic Heart Disease DBQ report found that the Veteran did not have ischemic heart disease and that his heart examination was normal.  The post-service treatment records are negative for complaints, treatments or diagnoses related to coronary artery disease.  A February 2010 VA chest X-ray found that there was no radiographic evidence of cardiopulmonary abnormalities.  An August 2011 VA treatment note indicates that an exercise stress test was normal without electrocardiographic evidence of ischemia.

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving an internal organ, is a matter within the province of trained medical professionals.  See Jones, supra.  Specifically, the diagnosis of coronary artery disease involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include an echocardiogram.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a coronary artery disease, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of coronary artery disease for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for coronary artery disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

F.   Renal Dysfunction

The Veteran generally contends that he suffers from renal dysfunction as a result of his service connected diabetes mellitus.  Direct service connection has not been alleged by the Veteran.

Post service treatment records reflect an assessment of chronic renal failure in an October 2014 VA treatment note.

The preponderance of the evidence is against the Veteran's claim for service connection for renal dysfunction.  A December 2009 VA examination report reflected a diagnosis of renal insufficiency and the examiner opined that the Veteran's renal dysfunction was not caused or a result of his diabetes mellitus, including medication (metformin) taken for diabetes.  The examiner reasoned that metformin has been associated with the development of lactic acidosis in patients with a predating renal dysfunction and there was no evidence in the medical literature of an etiologic relationship between the use of metformin and further development of renal dysfunction or insufficiency.  As per medical record review, there is evidence of a decreasing trend of gomerular filtration rate prior to the start of metformin therapy in the examiner's opinion.  The examiner reasoned that the metformin was discontinued because it was contraindicated in the presence of renal dysfunction defined as a serum creatinine is 1.5 mm/DL in males.  The examiner noted that it was recommended that metformin should be avoided in patients with creatinine clearance is less than 60-70 mL/min.  Finally, the examiner noted that this Veteran's metformin did not cause the renal dysfunction and the metformin was discontinued as prevention to avoid the development of lactic acidosis.

This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In contrast, an October 2009 opinion from Dr. C. M. suggests that the Veteran suffers from renal dysfunction as a result of his use of metformin.  However, no rationale was provided for this opinion.  It is therefore being afforded little, if any, probative weight.  Id.

The Board notes that the Veteran has contended that his renal dysfunction is the result of his service and/or his service-connected diabetes mellitus, and that his representative has generally alleged on his behalf that the renal dysfunction was the result of his service and/or service-connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's renal dysfunction and any instance of his service and/or service-connected diabetes mellitus to be complex in nature.   Woehlaert, supra.   Specifically, while the Veteran is competent to describe his current symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issued.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.

Therefore, renal dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service and it is not caused or aggravated by the Veteran's service-connected diabetes mellitus.  Consequently, service connection is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for renal dysfunction.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
ORDER

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

An initial rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

A compensable rating for erectile dysfunction is denied.

New and material evidence not having been received, the claim for essential hypertension is not reopened; the appeal is denied.

New and material evidence has been received to reopen a claim for service connection for a refractive error is not reopened; the appeal is denied.

New and material evidence has been received to reopen a claim for service connection for PTSD is not reopened; the appeal is denied.

Service connection for coronary artery disease is denied.

Service connection for renal dysfunction is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has alleged being unable to work due to his service-connected diabetes mellitus and related conditions.  An October 2009 opinion from Dr. C. M. indicated that the Veteran was totally disabled and unable to work; however, this physician did not provide a rationale for his opinion or identify which of the Veteran's condition(s) caused his inability to work.  A January 2013 VA examiner determined that the Veteran's diabetes mellitus and diabetic peripheral neuropathy did not impact his ability to work.  However, no rationale or explanation was provided for this opinion.  On remand, an opinion regarding the functional effects that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the acts required for employment should be obtained.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected disabilities.  Finally, given the time that will elapse on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from July 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Arrange for the Veteran to undergo appropriate VA examination(s) so as to determine the nature of the functional impairment associated with his service-connected disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner(s).

The examiner(s) should provide a full description of the effects, to include all associated limitations, to include employability, of each of the Veteran's service-connected disabilities, currently consisting of diabetes mellitus, type II; left upper extremity peripheral neuropathy; right upper extremity peripheral neuropathy; left lower extremity peripheral neuropathy; right lower extremity peripheral neuropathy; and erectile dysfunction.  The opinion should take into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The examiner(s) should consider all evidence, including lay statements, medical records, other medical opinions of record, and the response, if any, received from the Veteran as a result of the development conduct pursuant to the above directives.  Any opinions offered should be accompanied by clear rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


